[Cite as State v. Wilmington, 2022-Ohio-2104.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                   CASE NO. 2022-P-0027

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        -v-                                      Court of Common Pleas

ANTHONY L. WILMINGTON,
                                                 Trial Court No. 2021 CR 00754
                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                      Decided: June 21, 2022
                                    Judgment: Appeal dismissed


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Sean P. Martin, P.O. Box 716, Willoughby, OH 44096 (For Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}    On May 26, 2022, appellant, Anthony L. Wilmington, through counsel, filed

a notice of appeal from the trial court’s April 25, 2022 entry sentencing him to serve an

aggregate prison term of nine to ten and one-half years after he entered a plea of guilty

to felonious assault and tampering with evidence.

        {¶2}    A timely notice was due no later than May 25, 2022, which was not a holiday

or weekend. The appeal is untimely by one day.
       {¶3}   “* * * [A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.” App.R.

4(A)(1).

       {¶4}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶5}   “(a) Criminal proceedings; * * *

       {¶6}   “(2) A motion for leave to appeal shall be filed with the court of appeals and

shall set forth the reasons for the failure of the appellant to perfect an appeal as of right

* * *.” App.R. 5(A).

       {¶7}   Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A)(1) nor sought leave to appeal under App.R. 5(A).           Thus, this court is without

jurisdiction to consider his appeal. Appellant has a remedy of filing an untimely criminal

appeal under App.R. 5(A).

       {¶8}   Appeal dismissed, sua sponte, as untimely.



MARY JANE TRAPP, J.,

MATT LYNCH, J.,

concur.




                                             2

Case No. 2022-P-0027